Citation Nr: 1141901	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-30 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for blindness, also claimed as secondary to service-connected disability.

2.  Entitlement to service connection for type II diabetes mellitus, also claimed as secondary to service-connected disability.

3.  Entitlement to service connection for prostate cancer, also claimed as secondary to service-connected disability.

4.  Entitlement to a compensable disability rating for bilateral hearing loss disability.

5.  Entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims were otherwise handled and readjudicated by the RO in New York, New York.

In a June 2011 rating decision, the RO awarded special monthly compensation based on loss of use of a creative organ.  This represents a full grant of the appeal as to this issue, and it is not before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Blindness was not manifest in service and is not related to the Veteran's service.

2.  Blindness is not shown to have been caused or aggravated by a service-connected disease or injury.

3.  Type II diabetes mellitus was not manifest during service or within a year after discharge, and is not related to the Veteran's active service. 

4.  Type II diabetes mellitus is not shown to have been caused or aggravated by a service-connected disease or injury.

5.  Prostate cancer was not manifest during service or within a year after discharge, and is not related to the Veteran's active service. 

6.  Prostate cancer is not shown to have been caused or aggravated by a service-connected disease or injury.

7.  On June 29, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal as to entitlement to a compensable disability rating for bilateral hearing loss is requested.


CONCLUSIONS OF LAW

1.  Blindness was not incurred in or aggravated by service, nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310(a) (2011). 

2.  Type II diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been incurred therein, nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).

3.  Prostate cancer was not incurred in or aggravated by active service and may not be presumed to have been incurred therein, nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011). 

4.  The criteria for withdrawal of an appeal with regard to entitlement to a compensable disability rating for bilateral hearing loss by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, notice dated in October 2007 informed the Veteran of what the evidence needed to show to substantiate his claims, what evidence VA would seek to provide, and what evidence the Veteran was responsible for providing, with regard to his service connection claims, including those for secondary service connection, and his claim of entitlement to special monthly compensation.  The notice also provided the Veteran with information regarding the assignment of effective dates and disability ratings, pursuant to the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's claims were initially adjudicated in December 2007. 

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  All pertinent medical records identified by the Veteran have been obtained, and the Veteran has submitted private medical records.  The Veteran was afforded an examination with regard to his claim of entitlement to special monthly compensation due to the need for aid and attendance of another person or due to housebound status.  This examination was conducted by a VA physician who examined the Veteran and provided conclusions based on the examination.  It is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has not been afforded VA examinations with regard to his claims of entitlement to service connection for blindness, type II diabetes mellitus, or prostate cancer.  The evidence of record establishes diagnoses for these disabilities, and the Veteran has contended that they are either due to exposure to pesticides during service or are secondary to service-connected posttraumatic stress disorder (PTSD).  However, there is no competent evidence suggesting that any of the claimed disabilities are related to service or a service-connected disability.  The Board finds that the opinions of the Veteran and his wife and the general information articles submitted by them, are not competent evidence suggesting in-service incurrence or secondary disability.  This will be further discussed below.  As such, the Board finds that VA need not obtain VA examinations with regard to these claims.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

Service connection for arthritis or malignant tumors may be presumed if they became manifest to a compensable degree during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Where a chronic disease is shown in service, or within the presumptive period under 38 C.F.R. § 3.307  so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean, however, that any manifestation in service will necessarily permit service connection.  Showing chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As an initial matter, the Board notes that the Veteran has not alleged that the any of the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's April 1953 separation examination report shows that his eyes, endocrine system, and anus and rectum were normal.

A February 2003 VA outpatient treatment record shows that the Veteran had a history of prostate cancer, status post surgery.

A September 2005 private physician note indicates that open angle glaucoma was diagnosed in 2002, after the Veteran was followed for ocular hypertension since 1997.

VA outpatient treatment records beginning in November 2006 show that the Veteran was treated for his eyesight.  He had a history of non-arteritic anterior ischemic optic neuropathy (NAION) in the right eye four years ago.  He also had a history of primary open-angle glaucoma of each eye.  In December 2006, he was diagnosed as having legal blindness with NAION in each eye.  A diagnosis of diabetes mellitus was also shown at that time.

In a December 2006 written statement, M.G., M.D. indicated that he treated the Veteran for the past nine years.  He suffered a NAION in his right eye four years ago and suffered the same problem in his left eye in September 2006.  This left him legally blind in both eyes.  There was no known cause for NAION.  As such, anything was possible.  Dr. G noted the Veteran's report of exposure to tear gas, freezing water in his eyes, and debris in his eyes, without comment.

An August 2007 private hospitalization discharge shows a diagnosis of diabetes mellitus, type II.

In an August 2007 written statement, the Veteran indicated that he was continuously exposed to pesticides while stationed in Korea and at Fort Hood and Fort Knox.  He had a radical prostatectomy in May 1995.  In May 2002, the prostate cancer recurred.  He felt that his cancer was a direct result of the stress he dealt with since his combat experience in service.

In a subsequent August 2007 written statement, the Veteran indicated that he had a hypoglycemic attack in August 2007 and was diagnosed as having diabetes mellitus.

A September 2007 VA outpatient record shows that the Veteran had a diagnosis of type II diabetes mellitus since 2001.

In August 2008 written statements, the Veteran's wife asserts that his prostate cancer was due to exposure to pesticides in service.  Also, his PTSD caused sleep deprivation and stress, which affected his immune system and put him at greater risk for cancer.  It was in 1994 that the Veteran's prostate was found to be enlarged.  As to his diabetes, she indicated that his medical record was silent because no one asked him questions regarding his physical status upon separation.  His diabetes was due to chronic, severe sleep deprivation and stress caused by PTSD and due to exposure to pesticides during service.  He was first diagnosed in August 2007.  With regard to his blindness, the Veteran's wife referred to the private medical opinion stating that anything was a possible cause.  She also contended that his stress and exposure to pesticides and tear gas in service caused his blindness.  Along with her statements, the Veteran's wife submitted copies of articles regarding pesticides, sleep deprivation, and PTSD, and their affect on overall health and specific disorders.

In July 2010 written statements, the Veteran's wife contends that service connection is warranted for prostate cancer, due to the Veteran's exposure to pesticides and aggravation due to PTSD.  The Veteran suffered from daily upset and sleep deprivation due to his PTSD, which can aggravate cancer and weaken the immune system.  The Veteran's wife argues that the same is true for diabetes, in that stress and sleep deprivation can make it harder to control blood sugar.  She acknowledged that there was no tangible medical evidence that linked the Veteran's blindness to pesticide exposure or PTSD.  However, she believed that constant sleep deprivation and stress affected the nerves and blood vessels, which cause other physical problems.  Since there was no known cause of NAION, she believed that the evidence supported reasonable doubt.

Based on the evidence of record, the Board finds that service connection is not warranted for type II diabetes mellitus, prostate cancer, or blindness.  The Veteran has specifically stated that these disabilities did not manifest until many years following service.  The medical evidence of record supports this assertion.  As such, continuity of symptomatology is not established, and there is no evidence that type II diabetes mellitus or prostate cancer manifested to a compensable degree within one year of separation.

At issue, then, is whether any of the Veteran's currently diagnosed disorders are related to any incident in service.  The Veteran's wife contends that they are due to exposure to pesticides in service and/or due to stress and sleep deprivation associated with his service-connected PTSD.  The Veteran and his wife are certainly competent to provide evidence regarding symptomatology and history, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), and the Board finds their statements to be credible.

Furthermore, while in some cases, lay evidence may be competent to establish a nexus, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the question of causation-in this case whether type II diabetes mellitus, prostate cancer, or blindness are related to service or to a service-connected disability-is one that is outside the purview of a layperson. 

The Board acknowledges that Jandreau can be interpreted as enabling a layperson to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  However, the question of causation here involves a more complex relationship that is not an easily observable, cause-and-effect relationship.  Therefore, the Board finds, in this case, that the Veteran and his wife, who have not asserted that they have any medical background or expertise, are not competent to address the etiology of these disabilities.

The Board also takes note of the articles submitted by the Veteran's wife that indicate that PTSD can cause sleep deprivation, which can cause other physical problems.  The articles also discuss the possible physical side effects of pesticide exposure.  However, these articles do not pertain in any way to the Veteran's specific case.  They are general articles saying that certain disabilities and symptoms could be attributable to other disorders.  As such, these articles are not competent evidence with regard to the Veteran's appeal, and the Board does not attach probative weight to these articles when analyzing whether service connection is warranted for the Veteran.

Furthermore, the Board acknowledges the December 2006 written statement from the physician that treated the Veteran for blindness.  However, this physician only stated that the cause of the Veteran's blindness was unknown and that anything was possible as a cause.  This does not even imply that the Veteran's service, exposure to pesticides, or PTSD caused his blindness.  It merely states that any cause is possible.  Not only is this a speculative opinion, see Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative), the Board finds that it is not an opinion at all with regard to this matter, since the physician stated that anything could cause the Veteran's blindness.  It is therefore not given any probative weight.  There is no other competent evidence of record addressing these matters.

As such, the Board concludes that there is no competent and probative evidence establishing or suggesting that the Veteran's claimed disabilities are related to service or to a service-connected disability.  The preponderance of the evidence is against these claims and they must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
He wasHe w


Bilateral Hearing Loss Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal as to entitlement to a compensable disability rating for bilateral hearing loss disability and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Service connection for blindness, also claimed as secondary to service-connected disability, is denied.

Service connection for type II diabetes mellitus, also claimed as secondary to service-connected disability, is denied.

Service connection for prostate cancer, also claimed as secondary to service-connected disability, is denied.

The appeal as to entitlement to a compensable disability rating for bilateral hearing loss disability is dismissed.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim of entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.  As to this issue, the Veteran has been afforded two examinations.

In December 2006, the Veteran underwent VA examination for housebound status or permanent need for regular aid and attendance.  He was accompanied by his wife.  He contended that he was legally blind and housebound.  He could not leave home without assistance.  The examiner indicated that the Veteran was legally blind with hand motion acuity on the right and 20/800 acuity on the left.  He could not ambulate or travel beyond the home.  The diagnoses were optic atrophy and legal blindness.  The Veteran was home bound.  Daily skilled services were not indicated.

In July 2010, the Veteran underwent VA examination for housebound status or permanent need for regular aid and attendance.  The complete diagnoses were legal blindness and peripheral neuropathy.  These disabilities restricted the Veteran's activities and functions.  His gait was within normal limits.  He needed assistance to feed himself and was not able to prepare his own meals.  He needed assistance with bathing due to his legal blindness.  He did not require nursing home care, and his medication management was done by his spouse.  He was able to manage his own financial affairs.  The Veteran's posture and appearance were within normal limits, and he was well-groomed.  He had a fine tremor of both hands.  Lower extremity neuropathy altered his gait mildly.  He had no restriction of the spine, trunk, or neck.  He had poor balance.  He was able to leave the house as needed with assistance.  He needed the aid of another person to travel even one block.

Pursuant to this decision, it has been determined that service connection for blindness is not warranted.  However, the July 2010 examination report attributed the Veteran's housebound status, at least in part, to his peripheral neuropathy, which is subject to service connection.  No opinion was given as to whether the peripheral neuropathy alone, or in concert with other service-connected disabilities, renders the Veteran housebound or in permanent need of the aid and attendance of another person, without considering his blindness or any other non-service-connected disability.  On remand, the Veteran should be afforded this examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected disabilities.  The examiner is asked to address the following questions: 

(a) whether the Veteran requires the regular assistance of another person in activities of daily living, to include consideration of whether he is able to dress or undress himself, to keep himself ordinarily clean and presentable; to feed himself, or to attend to the wants of nature, and, if so, why; 

(b) whether the Veteran requires the assistance of another in protecting himself from the ordinary hazards of daily living, and, if so, why; 

(c) whether the Veteran is restricted to his home or the immediate vicinity thereof; 

(d) to what extent the above limitations are due to the Veteran's service-connected disabilities; and 

(e) to what extent the above limitations are due to the Veteran's nonservice-connected disabilities. 

The Board notes that the Veteran's blindness is not service-connected.

A complete rationale should be given for all opinions and conclusions. 

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


